Case 1:20-cv-21254-BB Document 47-12 Entered on FLSD Docket 07/02/2021 Page 1 of 3




                    EXHIBIT 11
Case 1:20-cv-21254-BB Document 47-12 Entered on FLSD Docket 07/02/2021 Page 2 of 3


    From:           TradingAndMarkets
    To:             Talia Harari; TMOIGLOG@APPSHAREPOINT.AD.SEC.GOV
    Cc:             TradingAndMarkets
    Subject:        RE: Request for Advice!
    Date:           Tuesday, October 13, 2015 6:49:56 AM


   Ms. Harari,

   While we are able to provide informal guidance regarding the Exchange Act and the rules adopted
   thereunder through this email box, we cannot provide legal advice. As you likely know, applying the
   regulations to a particular scenario generally constitutes legal advice.

   First, you would need to consider whether the instrument you drafted would constitute a security.
   The definitions of the term security are in the Securities Act at 2(a)(1) and in the Exchange Act at 3(a)
   (10). In general, a note is considered to be a security. In addition, the definitions generally include a
   “privilege on a security,” which would likely include a note convertible into a security (i.e., capital
   investment).

   If the instrument is a security, then you would need to determine whether your activities would
   cause you to fit the definitions of the term “broker” or “dealer.” If so, you would need to register
   with the Commission as such. The staff of the Division of Trading and Markets has published some
   guidance on the Commission’s website regarding the broker-dealer registration requirements here:
   http://www.sec.gov/divisions/marketreg/bdguide.htm. This Guide to Broker-Dealer Registration
   discusses the definition of “broker” and the activities/factors the staff and the courts consider when
   determining whether a person fits that definition (and would, therefore, need to register with the
   Commission).

   The Division of Trading and Markets


   From: Talia Harari [mailto:taliaharari@gmail.com]
   Sent: Monday, October 12, 2015 12:50 PM
   To: TradingAndMarkets; TMOIGLOG@APPSHAREPOINT.AD.SEC.GOV
   Subject: Request for Advice!

   Hi!

   I drafted a contract where Person A can loan a private LLC money and be paid back within 12
   months at 12% interest. In the contract I also wrote that Person A has the option to convert
   that loan into a capital investment in the LLC at any time.

   My client sent out an "investment package" which was simply data about the LLC and why it
   would be a good idea to convert the loan into an investment in the LLC.

   I am an attorney but I am not familiar with SEC regulations. Am I breaking any rules or could
   I be potentially breaking any rules by the fact that I'm calling it an investment?

   Thank you for your help!
Case 1:20-cv-21254-BB Document 47-12 Entered on FLSD Docket 07/02/2021 Page 3 of 3


   Best,

   Talia Harari
   917-972-4944
